Case 1:21-cr-00197-DCJ-JPM Document 17 Filed 09/09/21 Page 1 of 1 PageID #: 48




               UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

UNITED STATES OF AMERICA                  CRIMINAL NO. 1:21-CR-00197

VERSUS                                    JUDGE DAVID C. JOSEPH

CARLINA MOORE                             MAGISTRATE JUDGE JOSEPH H.L.
                                          PEREZ-MONTES

                                       ORDER

      This matter was referred to United States Magistrate Judge Joseph H.L.

Perez-Montes for report and recommendation. After an independent review of the

record, and noting the Defendant’s waiver of any objections, this Court concludes that

the Magistrate Judge’s REPORT AND RECOMMENDATION is correct and adopts the

findings and conclusions therein as its own.

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the Plea Agreement filed into the record of these proceedings, the guilty plea

of the Defendant, Carlina Moore, is ACCEPTED, and she is fully adjudged guilty of

the offense charged in Count 3 of the Bill of Information, consistent with the REPORT

AND R ECOMMENDATION . [Doc.   16].

      THUS, DONE AND SIGNED in Chambers on this 9th day of September 2021.




                                           DAVID C. JOSEPH
                                           UNITED STATES DISTRICT JUDGE
